Action by plaintiff to recover damages for personal injuries sustained by her through defendant’s negligence in the operation of a motor car which defendant was driving and in which plaintiff was riding as a guest. Judgment of the City Court of Mount Vernon in favor of plaintiff reversed on the law and the facts and a new trial ordered, costs to appellant to abide the event, on the ground that the verdict was against the weight of the evidence, and on the further ground that the court should have struck out the testimony with respect to irregular menstruations which were not connected with the accident as a competent producing cause of such condition. Lazansky, P. J., Kapper, Hagarty, Seudder and Davis, JJ., concur.